 

FIRST AMENDMENT

TO

AGREEMENT AND PLAN OF MERGER

 

THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (the “Amendment”) is
entered into as of January 15, 2013, by and among Canwealth Minerals
Corporation, a Delaware corporation (“Canwealth”), USG1, Inc., a Delaware
corporation (“USG1”), and Kimi Royer, as representative of the USG1 Stockholders
(the “Stockholder Representative”). Canwealth, USG1 and the Stockholder
Representative are sometimes collectively referred to herein as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated August 10, 2012 (the “Merger Agreement”).

            

WHEREAS, the Parties desire to amend the Merger Agreement as provided herein.

 

NOW, THEREFORE, in accordance with Section 5.02 of the Merger Agreement, the
Parties hereby agree as follows:

 

1.            Defined terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Merger Agreement.

 

2.            The Outside Date shall be extended until January 31, 2013.

 

3.            This Amendment may be executed in any number of counterparts, all
of which, when taken together, will be deemed to constitute one and the same
agreement. Signatures delivered by facsimile or electronic mail shall be deemed
original signatures for all purposes of this Amendment.

 

4.            Except for the amendment to the Merger Agreement specifically set
forth in this Amendment, the Merger Agreement shall remain in full force and
effect in all respects.

 

[Remainder of page intentionally left blank; signature pages follows.]

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Agreement
and Plan of Merger as of the date first written above.

 

  CANWEALTH MINERALS   CORPORATION         By: /s/ Garth McIntosh     Name:
Garth McIntosh     Title: President, ICBS, Ltd.         USG1, INC.         By:
/s/ Kimi Royer     Name: Kimi Royer     Title: Chief Executive Officer        
/s/ Kimi Royer   Kimi Royer, as Stockholder Representative

 



2

 

